Downey, J.
This action was upon two promissory notes similiar to the note in the case at this term by the same appellants against Meyer (33 Ind. 511), executed at the same time and for the same consideration as the note in that case.
There was a trial by jury, verdict and judgment for the appellees. Motion for a new trial overruled, bill of exceptions copied into the record, but not signed by the judge.
There is no question in the case not already decided by this court in the case to which we have referred.
The judgment is affirmed, with two per cent, damages and co'sts.